DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on September 24, 2021, in response to PTO Office Action mailed on June 24, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1-12 and 15-17 have been amended. As a result, claims 1-20 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on September 24, 2021, in response to PTO Office Action mailed on June 24, 2021, have been fully considered but are not persuasive.
	Concerning the arguments pertaining to claims 1 and 17, Examiner points to bit C7 within the command 610 disclosed in [FIG. 6, Paragraph 0045], which indicates whether the broadcast mode is enabled such that any CID address can be ignored. This affects the device’s behavior at step 530 in [FIG. 5], which goes directly to step 560 if the broadcast mode is enabled or to step 540 if the broadcast mode is not enabled [FIG. 5]. Such effect on the behavior of a device indicates the presence of a first command sent to the device.
claim 5, on further review of Andreas et al. (Publication Number US 2003/0074505 A1), [Paragraph 0041] discloses “and provides the command sequence with the modified CID as its SDI_THRU output for transmission to the next device in the daisy chain,” but does not indicate the actual act of transmission. Instead, in the subsequent [Paragraph 0042], Andreas et al. discloses that step 546 is a modification step.
	Concerning the arguments pertaining to claim 7, [FIG. 6] discloses a timing diagram 660 and [Paragraph 0046] discloses that the CID can be incremented or decremented within a single clock cycle. Furthermore, [Paragraphs 0022-0023] discloses that a device should respond to information being broadcast on the serial communication bus when a device select input (CS) has been asserted. In conjunction with the SLK 162 being used for synchronous transmission of the information [Paragraph 0024], Examiner interprets the above passages in [Paragraphs 0022-0023] as well as the timing diagram 660 in [FIG. 6] as disclosing a changed edge on the chip select input port.
	Concerning the arguments pertaining to claim 9, Examiner points to the subsequent steps 540 and 546 in [FIG. 5] that pertains to modifying the command sequence that is then transmitted to a subsequent device.
	Concerning the arguments pertaining to claims 10 and 19, since the first command pertains to step 530 in [FIG. 5] (as noted in the arguments to claim 1), Examiner points to the subsequent steps 540 and 546 that pertains to modifying the command sequence that is then transmitted to a subsequent device.
claim 3, 4, 12, 13, and 15 are seen as being directed to the process of a device executing a command according to its position within the daisy chain. Li et al. (Publication Number US 2011/0252162 A1) discloses that an address does not indicate a direct communication to a memory component 51, but instead the command is “rippled through” [Paragraph 0056] or “passes” to the next memory component [Paragraph 0058]. The address only indicates which memory component could execute the command if there is a match. If the command is executed, a NOP is sent to subsequent memory components [Paragraphs 0058 and 0066-0067]. Since the command is passed to subsequent memory components as opposed to being directly sent to an individual memory component, Examiner interprets the passages cited in Li et al. to indicate that command execution is based on a device position within the daisy chain.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas et al. (Publication Number US 2003/0074505 A1).
claim 1, Andreas et al. discloses “an apparatus, comprising: a serial data input port (serial device with serial input port such as a serial data in (SDI 164); Paragraphs 0009 and 0021; FIG. 1) to receive input from a first electronic device in a daisy chain of electronic devices (through a daisy chain output port; Paragraph 0009; FIG. 1).” 
Andreas et al. discloses “a serial data output port to send output to a second electronic device in the daisy chain of electronic devices (through a daisy serial data out (SDO); Paragraph 0021; FIG. 1).”
Andreas et al. discloses “a chip select input port to receive input from a third electronic device (through a device select input (CS) that is asserted to indicate that the device should respond to information being broadcast on the serial bus; Paragraph 0023).”
Andreas et al. discloses “and an interface circuit to, in a daisy chain mode and based on a first received command (bit C7 within the command 610 disclosed in [FIG. 6, Paragraph 0045], which indicates whether the broadcast mode is enabled such that any CID address can be ignored and affects the behavior of the device at step 530 in [FIG. 5], which goes directly to step 560 if the broadcast mode is enabled or to step 540 if the broadcast mode is not enabled [FIG. 5]): receive information on the serial data input port (in the event broadcast mode is not selected, the device receives a first command sequence having a first CID and a remaining command sequence; Paragraph 0041).”
determine whether the information includes a second received command to be selectively executed by the apparatus (see the ‘remaining command sequence’; Paragraph 0041).”
Andreas et al. discloses “and based on a determination that the information includes a second received command is to be selectively executed by the apparatus, execute the second received command (where if the device’s received CID has been selected, the command sequence is acted on (Step 550); FIG. 5; Paragraph 0043).”
As per claim 2, Andreas et al. discloses “the apparatus of Claim 1 (as disclosed by Andreas et al.), wherein the interface circuit is further to, based on a determination that the information includes a second received command that is not to be selectively executed by the apparatus, copy the second received command to the serial data output port without executing the second received command (command sequence is ignored if the device is not selected (Step 570) (FIG. 5; Paragraph 0043). Note also that the device can transmit a modified command sequence to subsequent device (step 546); FIG. 5; Paragraph 0041).”  
As per claim 5, Andreas et al. discloses “the apparatus of Claim 1 (as disclosed by Andreas et al.), wherein the interface circuit is further to copy the second received command to the serial data output port after executing the second received command (apply extraction logic to obtain CID from received command sequence (step 540) and modify command sequence for transmission to subsequent device (step 546); FIG. 5; Paragraphs 0041-0042).”
As per claim 6, Andreas et al. discloses “the apparatus of Claim 1 (as disclosed by Andreas et al.), wherein the interface circuit is further to receive a changed edge on the chip select input port in conjunction with the first received command (command sequence 650 as it related to SCLK 662; FIG. 6).” 
As per claim 7, Andreas et al. discloses “the apparatus of Claim 1 (as disclosed by Andreas et al.), wherein the interface circuit is further to execute the second received command upon a changed edge on the chip select input port subsequent to receiving the second received command (command sequence 650 as it related to SCLK 662; FIG. 6).” 
As per claim 8, Andreas et al. discloses “the apparatus of Claim 1 (as disclosed by Andreas et al.), wherein the interface circuit is further to copy other information to the serial data output port, the other information received before the information including the second received command (apply extraction logic to obtain CID from received command sequence (step 540) and transmit modified command sequence to subsequent device (step 546); FIG. 5).”
As per claim 9, Andreas et al. discloses “the apparatus of Claim 1 (as disclosed by Andreas et al.), wherein the interface circuit is further to: determine that the second command is a read command (bit C6 indicating a read or a write; Paragraph 0045; FIG. 6).”
Andreas et al. discloses “execute the second command to generate read data (Paragraph 0045).”
Andreas et al. discloses “and substitute portions of the information with the read data and copy results from the substitution to the serial data output port (as it pertains to the command being a read or write (Paragraph 0045). See also steps 540 and 546 that pertains to modifying the command sequence that is then transmitted to a subsequent device; Paragraph 0041-0042).”
As per claim 10, Andreas et al. discloses “an apparatus, comprising: a serial data output port (through a daisy serial data out (SDO); Paragraph 0021; FIG. 1) to send output data to a first electronic device (through a daisy chain output port; Paragraph 0009; FIG. 1).” 
Andreas et al. discloses “a serial data input port to receive input data from a second electronic device (serial device with serial input port such as a serial data in (SDI 164); Paragraphs 0009 and 0021; FIG. 1).”
Andreas et al. discloses “a chip select output port to send output to a plurality of electronic devices, the plurality of electronic devices connected in a daisy chain and including the first and second electronic devices (through a device select input (CS) that is asserted to indicate that the device should respond to information being broadcast on the serial bus; Paragraph 0023).”
Andreas et al. discloses “an interface circuit to: determine that a given electronic device in the plurality of electronic devices connected in a daisy chain is to selectively execute a first command (in the event broadcast mode is not selected, the device receives a first command sequence having a first CID and a remaining command sequence; Paragraph 0041).” 
Andreas et al. discloses “based on a determination that the given electronic device is to execute the first command (bit C7 within the command 610 disclosed in [FIG. 6, Paragraph 0045], which indicates whether the broadcast mode is enabled such that any CID address can be ignored and affects the behavior of the device at step 530 in [FIG. 5], which goes directly to step 560 if the broadcast mode is enabled or to step 540 if the broadcast mode is not enabled [FIG. 5]), issue a complex command to the plurality of electronic devices connected in a daisy chain through the serial data output port (see the ‘remaining command sequence’; Paragraph 0041).”
Andreas et al. discloses “and with the complex command, indicate to the plurality of electronic devices that additional commands are to be selectively executed (where if the device’s received CID has been selected, the command sequence is acted on (Step 550); FIG. 5; Paragraph 0043).”
As per claim 11, Andreas et al. discloses “the apparatus of Claim 10 (as disclosed by Andreas et al.), wherein the interface circuit is further to: subsequent to issuing the complex command, issue the first command to the plurality of electronic devices connected in a daisy chain through the serial data output port, the first command to be selectively executed by the given electronic device and not executed by one or more other electronic devices in the daisy chain (command sequence is ignored if the device is not selected (Step 570) (FIG. 5; Paragraph 0043). Note also that the device can transmit a modified command sequence to subsequent device (step 546); FIG. 5; Paragraph 0041).”
As per claim 16, Andreas et al. discloses “the apparatus of Claim 10 (as disclosed by Andreas et al.), wherein: the first command is a read operation to be executed by the given electronic device (Paragraph 0045).”
Andreas et al. discloses “and the interface circuit is further to issue a second command to the plurality of electronic devices connected in a daisy chain through the serial data output port, the second command a write operation, the second command to be executed by the second electronic device (Paragraph 0045).”
As per claim 17, Andreas et al. discloses “a method, comprising: through a serial data input port (serial device with serial input port such as a serial data in (SDI 164); Paragraphs 0009 and 0021; FIG. 1), receiving input from a first electronic device in a daisy chain of electronic devices; through a serial data output port, sending output to a second electronic device in the daisy chain of electronic devices (through a daisy chain output port; Paragraph 0009; FIG. 1).” 
Andreas et al. discloses “through a chip select input port, receiving input from a third electronic device (through a device select input (CS) that is asserted to indicate that the device should respond to information being broadcast on the serial bus; Paragraph 0023).”
Andreas et al. discloses “and in a daisy chain mode and based on a first received command: receiving information on the serial data input port (in the event broadcast mode is not selected, the device receives a first command sequence having a first CID and a remaining command sequence; Paragraph 0041).”
Andreas et al. discloses “determining whether the information includes a second received command to be selectively executed by the apparatus (see the ‘remaining command sequence’; Paragraph 0041).”
Andreas et al. discloses “and based on a determination that the information includes the second received command is to be selectively executed by the apparatus, executing the second received command (where if the device’s received CID has been selected, the command sequence is acted on (Step 550); FIG. 5; Paragraph 0043).”
As per claim 18, Andreas et al. discloses “the method of Claim 17 (as disclosed by Andreas et al.), further comprising, based on a determination that the information includes a second received command that is not to be selectively executed by the apparatus, copying the second received command to the serial data output port without executing the second received command (command sequence is ignored if the device is not selected (Step 570) (FIG. 5; Paragraph 0043). Note also that the device can transmit a modified command sequence to subsequent device (step 546); FIG. 5; Paragraph 0041).”
As per claim 19, Andreas et al. discloses “a method, comprising: sending output data to a first electronic device through a serial data output port (through a daisy serial data out (SDO); Paragraph 0021; FIG. 1).” 
Andreas et al. discloses “receiving input data from a second electronic device through a serial data input port (through a daisy chain output port; Paragraph 0009; FIG. 1).” 
Andreas et al. discloses “through a chip select output port, sending output to a plurality of electronic devices, the plurality of electronic devices connected in a daisy chain and including the first and second electronic devices (through a device select input (CS) that is asserted to indicate that the device should respond to information being broadcast on the serial bus; Paragraph 0023).”
Andreas et al. discloses “determining that a given electronic device in the plurality of electronic devices connected in a daisy chain is to selectively execute a first command (in the event broadcast mode is not selected, the device receives a first command sequence having a first CID and a remaining command sequence; Paragraph 0041).”
Andreas et al. discloses “based on a determination that the given electronic device is to execute the first command (bit C7 within the command 610 disclosed in [FIG. 6, Paragraph 0045], which indicates whether the broadcast mode is enabled such that any CID address can be ignored and affects the behavior of the device at step 530 in [FIG. 5], which goes directly to step 560 if the broadcast mode is enabled or to step 540 if the broadcast mode is not enabled [FIG. 5]), issuing a complex command to the plurality of electronic devices connected in a daisy chain through the serial data output port (see the ‘remaining command sequence’; Paragraph 0041).”
Andreas et al. discloses “and with the complex command, indicating to the plurality of electronic devices that additional commands are to be selectively executed (where if the device’s received CID has been selected, the command sequence is acted on (Step 550); FIG. 5; Paragraph 0043).”
As per claim 20, Andreas et al. discloses “the method of Claim 19 (as disclosed by Andreas et al.), further comprising: subsequent to issuing the complex command, issuing the first command to the plurality of electronic devices connected in a daisy chain through the serial data output port, the first command to be selectively executed by the given electronic device and not executed by one or more other electronic devices in the daisy chain (command sequence is ignored if the device is not selected (Step 570) (FIG. 5; Paragraph 0043). Note also that the device can transmit a modified command sequence to subsequent device (step 546); FIG. 5; Paragraph 0041).”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andreas et al. (Publication Number US 2003/0074505 A1) in view of Li et al. (Publication Number US 2011/0252162 A1).
As per claim 3, Andreas et al. discloses “the apparatus of Claim 1 (as disclosed by Andreas et al.).” However, Andreas et al. does not disclose “wherein the interface circuit is further to determine whether the information includes a second received command to be selectively executed by the apparatus based at least in part upon a position of the apparatus in the daisy chain of electronic devices.”  
Li et al. discloses “wherein the interface circuit is further to determine whether the information includes a second received command to be selectively executed by the apparatus based at least in part upon a position of the apparatus in the daisy chain of electronic devices (wherein the NOP instruction blocks other memory components further down the chain from operating in response to a command (Paragraph 0058). The address is passed to subsequent memory components if there is no match [Paragraphs 0058 and 0066-0067], indicating that the address is not used as a direct physical connection to a memory component with the corresponding command being cascaded through the chain of components).”
Andreas et al. and Li et al. are analogous art in that they in the field of daisy chained devices.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Andreas et al. and Li et al. as a means of reducing latency in data transmission [Paragraph 0008].  
As per claim 4, Andreas et al. discloses “the apparatus of Claim 1 (as disclosed by Andreas et al.).” However, Andreas et al. does not disclose “wherein the interface circuit is further to determine whether the information includes a second received command to be selectively executed by the apparatus based on whether the second received command is received in an order corresponding to a position of the apparatus in the daisy chain of electronic devices.”
Li et al. discloses “wherein the interface circuit is further to determine whether the information includes a second received command to be selectively executed by the apparatus based on whether the second received command is received in an order corresponding to a position of the apparatus in the daisy chain of electronic devices (wherein the NOP instruction blocks other memory components further down the chain from operating in response to a command (Paragraph 0058). The address is passed to subsequent memory components if there is no match [Paragraphs 0058 and 0066-0067], indicating that the address is not used as a direct physical connection to a memory component with the corresponding command being cascaded through the chain of components).”

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Andreas et al. and Li et al. as a means of reducing latency in data transmission [Paragraph 0008]. 
As per claim 12, Andreas et al. discloses “the apparatus of Claim 11 (as disclosed by Andreas et al.).” However, Andreas et al. does not disclose “wherein the interface circuit is further to issue additional information before or after the first command such that a position of the first command among such additional information corresponds to a position of the given electronic device in the daisy chain.”
Li et al. discloses “wherein the interface circuit is further to issue additional information before or after the first command such that a position of the first command among such additional information corresponds to a position of the given electronic device in the daisy chain (wherein the NOP instruction blocks other memory components further down the chain from operating in response to a command (Paragraph 0058). The address is passed to subsequent memory components if there is no match [Paragraphs 0058 and 0066-0067], indicating that the address is not used as a direct physical connection to a memory component with the corresponding command being cascaded through the chain of components).”
Andreas et al. and Li et al. are analogous art in that they in the field of daisy chained devices.
[Paragraph 0008]. 
As per claim 13, Andreas et al. discloses “the apparatus of Claim 12 (as disclosed by Andreas et al.).” However, Andreas et al. does not disclose “wherein a position of the additional information before or after the first command corresponds to other electronic devices in the daisy chain.”
Li et al. discloses “wherein a position of the additional information before or after the first command corresponds to other electronic devices in the daisy chain (wherein the NOP instruction blocks other memory components further down the chain from operating in response to a command (Paragraph 0058). The address is passed to subsequent memory components if there is no match [Paragraphs 0058 and 0066-0067], indicating that the address is not used as a direct physical connection to a memory component with the corresponding command being cascaded through the chain of components).”
Andreas et al. and Li et al. are analogous art in that they in the field of daisy chained devices.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Andreas et al. and Li et al. as a means of reducing latency in data transmission [Paragraph 0008]. 
As per claim 14, Andreas et al. discloses “the apparatus of Claim 11 (as disclosed by Andreas et al.).” However, Andreas et al. does not disclose “wherein the additional information before or after the first command includes second commands for other electronic devices in the daisy chain or NOPs.”
Li et al. discloses “wherein the additional information before or after the first command includes second commands for other electronic devices in the daisy chain or NOPs (wherein the NOP instruction blocks other memory components further down the chain from operating in response to a command (Paragraph 0058). The address is passed to subsequent memory components if there is no match [Paragraphs 0058 and 0066-0067], indicating that the address is not used as a direct physical connection to a memory component with the corresponding command being cascaded through the chain of components).”
Andreas et al. and Li et al. are analogous art in that they in the field of daisy chained devices.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Andreas et al. and Li et al. as a means of reducing latency in data transmission [Paragraph 0008]. 
As per claim 15, Andreas et al. discloses “the apparatus of Claim 10 (as disclosed by Andreas et al.).” However, Andreas et al. does not disclose “wherein: the first command is a read operation; and the interface circuit is further to issue a quantity of NOPs immediately after the first command, the quantity sufficient for the given electronic device to write data yielded from executing the read operation.”
Li et al. discloses “wherein: the first command is a read operation; and the interface circuit is further to issue a quantity of NOPs immediately after the first command, the quantity sufficient for the given electronic device to write data yielded from executing the read operation (wherein the NOP instruction blocks other memory components further down the chain from operating in response to a command (Paragraph 0058). The address is passed to subsequent memory components if there is no match [Paragraphs 0058 and 0066-0067], indicating that the address is not used as a direct physical connection to a memory component with the corresponding command being cascaded through the chain of components).”
Andreas et al. and Li et al. are analogous art in that they in the field of daisy chained devices.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Andreas et al. and Li et al. as a means of reducing latency in data transmission [Paragraph 0008]. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated July 23, 2021; and October 28, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to cascaded/daisy chained devices:
U.S. PATENT NUMBERS:
2008/0028158 A1 – [Paragraph 0075]
2015/0134802 A1 – [Paragraph 0068]
2016/0205066 A1 – [Paragraph 0070]
NON-PATENT LITERATURE:
Written Opinion of the International Searching Authority for PCT/US2020/048321 (March 4, 2021).
CONCLUDING REMARKS
Conclusions

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181